[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
From the evidence offered at trial and the agreements of counsel, this court concludes that a reasonable CT Page 7098 attorney's fee herein is $500. In the event of the necessity of further proceedings, an additional allowance may be made.
Interlocutory judgment is entered in favor of the plaintiff to recover said amount from the defendant, which if paid by October 1, 1993 shall constitute final judgment. If not so paid, further proceedings shall be had to entertain a request for further relief by the plaintiff.
HIGGINS, J.